ORDER
PER CURIAM:
Currently pending before the Court is the appellant’s application for fees and expenses filed pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). On July 3, 2001, the Secretary filed a motion to stay proceedings in this appeal pending the final resolution of Linville v. Principi, 15 Vet.App. 48 (2001). In Linville, the Court issued a panel order on June 13, 2001, requesting supplemental memoranda addressing this Court’s jurisdiction to award EAJA fees for work done before the U.S. Court of Appeals for the Federal Circuit. Alternatively, the Secretary’s motion requests an extension of time in which to file his response to the appellant’s EAJA application. The appellant, through counsel, filed a response opposing both the motion to stay proceedings and the motion for an extension of time.
Upon consideration of the foregoing, it is
ORDERED that the Secretary’s motion to stay proceedings is denied. It is further
ORDERED that the Secretary file his response to the appellant’s EAJA application within 20 days after the date of this order.